By the Court,

Savage, Ch. J.
The general sessions have no jurisdiction in this matter. The conviction remains before the special sessions, and it is (heir duty to cause their judgment to be executed. An acknowledgment of satisfaction by the injured party for the injury sustained by him after con*112viclion will not authorise any court to discharge the defendant. An offence for an assault and battery or other misdemeanor, except in certain cases, may be compromised either before or after an indictment 2 R. S. 730, § 68, et seq.; but I know of no authority to sanction a compromise after conviction.